In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the appellants dated March 27, 1995, which removed the petitioner from the position of Director of Operations for *422Community School District 17, the appeal is from an order of the Supreme Court, Kings County (Feinberg, J.), dated February 8, 1996, which granted so much of the petition as sought a name-clearing hearing and directed that the question of whether the petitioner should be discharged be considered and voted upon at a regular meeting of the Board of Trustees of Community School District 17 pursuant to Education Law § 2566 (6).
Ordered that the appeal from the order is dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, Matter of Carlo v City of New York, 156 AD2d 685; Carrion v Webb, 131 AD2d 806; CPLR 5701 [b] [1]), and the appellants did not seek leave to appeal. Accordingly, the appeal is dismissed (see, Basile Stable v Vonderwell, 203 AD2d 223). Miller, J. P., Altman, Goldstein and Florio, JJ., concur.